Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, Claims 1-9 in the reply filed on 12/22/20 is acknowledged.
3.	Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/20.
4.	Accordingly, claims 1-18 are pending with claims 10-18 withdrawn. Claims 1-9 are examined herein.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
thereby increasing the buoyancy of said barge.” Buoyancy is defined as “upward pressure exerted by a fluid in which a body is immersed.”1 Accordingly, the provision of a counterweight assembly in the claimed system cannot increase buoyancy. Rather, it effectively decreases the magnitude of the weight of the barge, and because the buoyancy is equal in magnitude to the weight of the object, the provision of counter weight assemblies will actually decrease the buoyant force. The examiner suggests deleting the “thereby” clause of the claim. 
8.	Claims 3, 4, and 6, are indefinite because claim 1 introduces “a plurality of counter weight assemblies” while the dependent claims appear to introduce additional counter weight assemblies without referring back to the parent claim. Claim 3, for example, should be amended to “wherein the plurality of counter weight assemblies include a first counter weight assembly operatively secured to said first side of said barge and a second counter weight assembly operatively secured to said second side of said barge.”
9.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Root, US Patent 8,867,691 in view of Brydges, US Patent 5,265,553.
15.	Regarding claim 1, Root discloses a floating nuclear reactor (see Figs. 1 and 2 and column 2, lines 30-53), comprising: a tank (14) having water therein with the tank including;(a) a bottom wall having a first end, a second end, a first side and a second side; (b) a first end wall, having a first side, a second side, a lower end and an upper end, extending upwardly from said first end of said bottom wall; (c) a second end wall, having a first side, a second side, a lower end and an upper end, extending upwardly from said second end of said bottom wall; (d) a first side wall, having a first end, a second end, a lower 
16.	Regarding claim 2, the combination of the mooring system of Brydges with the floating nuclear reactor of Root renders the parent claim obvious. The mooring system of Brydges further comprises counter weight assemblies (see Fig. 2) including (a) a pulley (14) rotatably secured to the fixed structure about a horizontal axis; (b) an elongated flexible cable (5) having first and second ends; (c) said first end of said cable being secured to said floating structure; (d) said cable extending from said barge over said pulley on said tank and thence downwardly therefrom; and (e) a counter weight (15) secured to said second end of said cable below said pulley. One of ordinary skill in the art at the time of the invention would have found it obvious to combine the mooring system of Brydges with the floating nuclear reactor of Root for the reasons stated above.

18.	Regarding claims 5 and 7, the combination of the mooring system of Brydges with the floating nuclear reactor of Root renders the parent claim obvious. Brydges further teaches a mooring system wherein each counter weight assembly includes a counter weight (see Figs. 1 and 2). Brydges further teaches that the weight of each counter weight in the mooring system can be “any desired weight” and “varied in accordance with the size of the boat and the activity of the water in the particular location” (column 5, lines 25-31). Accordingly, a skilled artisan would have found it obvious to include counter weights of differing sizes in the mooring system of Brydges as combined with the floating nuclear reactor of Root. Such a modification would allow for adjustment to achieve optimal mooring of the barge of Root. 
19.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Root, US Patent 8,867,691 in view of Brydges, US Patent 5,265,553, in further view of Levee et al., US Patent 4,740,108.
20.	Regarding claims 8 and 9, the combination of the mooring system of Brydges with the floating nuclear reactor of Root renders the parent claim obvious. Brydges does not disclose any structure for 

Conclusion

21.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/buoyancy; https://www.britannica.com/science/Archimedes-principle